ALLOWANCE
Claims 1-3, 5-7, and 9-21 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview dated 12/10/2020 with James Mayfield, Reg. No. 70689 on 12/14/2020, 12/21/2020, and 12/30/2020 via telephonic authorization.

The application has been amended as follows: 

Please AMEND Claim 1 to recite:
1. A method of providing visual content displayed on an electronic device to a motor-impaired user, the method comprising: 
determining, for the motor-impaired user, a viewable display area on a display of the electronic device, wherein the viewable display area is a fixed area corresponding to a stationary location on the display and wherein the viewable display area is smaller in size than the display; 
determining a baseline state of the motor-impaired user;
analyzing the visual content to divide into multiple sections comprising key objects; 
dividing the visual content into the multiple sections;
determining a content navigation path to scroll the multiple sections of the visual content based on a relevance or prominence of each key object of the key objects;
automatically scrolling the visual content through the viewable display area according to the determined content navigation path; 
obtaining biometric data including motor-impaired user data from the motor-impaired user, wherein the biometric data is used by a cognitive control system having a processor to determine a state of the motor-impaired user selected from a plurality of states, the plurality of states corresponding to a stress or interest level  of the motor-impaired user, and wherein the biometric data obtained from the motor-impaired user is selected from a group consisting of a heart rate, a tone of voice, and a rate of respiration; 
mapping, by the cognitive control system having the processor, each state of the plurality of states to one or more control functions; 
selecting a control function from the one or more control functions based on the determined state of the motor-impaired user; and
adjusting, via the selected control function, the scrolling of the visual content outside the viewable display area through the viewable display area on the electronic device to return the determined state of the motor-impaired user to the baseline state, wherein additional biometric data is obtained and processed to determine that the determined state of the motor-impaired user has returned to the baseline state, and wherein the additional biometric data obtained from the motor-impaired user is selected from the group consisting of the heart rate, the tone of voice, and the rate of respiration .

Please AMEND Claim 2 recite to:
motor-impaired user relative to the display.

Please AMEND Claim 3 recite to:
3.    The method of claim 1, further comprising continuously modifying the one or more control functions to control the scrolling of the visual content based upon real-time or near real-time biometric data obtained from the motor-impaired user.

Please AMEND Claim 6 recite to:
6.    The method of claim 1, wherein the biometric data includes data corresponding to an emotional, psychological, or a physiological state of the motor-impaired user, and wherein a machine learning system maps the biometric data to [[a]] the determined state of the motor-impaired user.

Please CANCEL Claim 8. 

Please AMEND Claim 9 recite to:
9.   The method of claim 1, further comprising: 
receiving a voice instruction from the motor-impaired user; and
moving the visual content into the viewable display area based on the voice instruction.

Please AMEND Claim 10 recite to:
10. A system for providing visual content displayed on an electronic device to a motor-impaired user, the system comprising at least one processor configured to:
determine, for the motor-impaired user, a viewable display area on a display of the electronic device, 

determine a baseline state of the motor-impaired user;
analyze the visual content to divide into multiple sections comprising key objects;
divide the visual content into the multiple sections;
determine a content navigation path to scroll the multiple sections of the visual content based on a relevance or prominence of each key object of the key objects;
automatically scroll the visual content through the viewable display area according to the determined content navigation path;
obtain biometric data including motor-impaired user data from the motor-impaired user, wherein the biometric data is used by a cognitive control system via the at least one processor to determine a state of the motor-impaired user selected from a plurality of states, the plurality of states corresponding to a stress or interest level motor-impaired user, and wherein the biometric data obtained from the motor-impaired user is selected from a group consisting of a heart rate, a tone of voice, and a rate of respiration;
map, by the cognitive control system via the at least one processor, each state of the plurality of states to one or more control functions;
select a control function from the one or more control functions based on the determined state of the motor-impaired user; and 
adjust, via the selected control function, the scrolling of the visual content outside the viewable display area through the viewable display area on the electronic device to return the determined state of the motor-impaired user to the baseline state, wherein additional biometric data is obtained and processed to determine that the determined state of the motor-impaired user has returned to the baseline state, and wherein the additional biometric data obtained from the motor-impaired user is selected from the group consisting of the heart rate, the tone of voice, and the rate of respiration .

Please AMEND Claim 11 to recite:
11.    The system of claim 10, wherein the viewable display area is determined by calculating a user distance and a viewing angle of the motor-impaired user relative to the display.

Please AMEND Claim 12 to recite:
12.    The system of claim 10, wherein the at least one processor is further configured to continuously modify the one or more control functions to control the scrolling of the visual content based upon real-time or near real-time biometric data obtained from the motor-impaired user.

Please AMEND Claim 14 to recite:
14.    The system of claim 10, wherein the biometric data includes data corresponding to an emotional, psychological, or a physiological state of the motor-impaired user, and wherein a machine learning system maps the biometric data to [[a]] the determined state of the motor-impaired user.

Please AMEND Claim 15 to recite:
15.    The system of claim 10, wherein the at least one processor is further configured to:
receive a voice instruction from the motor-impaired user; and
move the visual content into the viewable display area based on the voice instruction.

Please AMEND Claim 16 to recite:
motor-impaired user, the computer program product comprising one or more computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by a processor to:
determine, for the motor-impaired user, a viewable display area on a display of the electronic device, wherein the viewable display area is a fixed area corresponding to a stationary location on the display and wherein the viewable display area is smaller in size than the display; 
determine a baseline state of the motor-impaired user;
analyze the visual content to divide into multiple sections comprising key objects;
divide the visual content into the multiple sections;
determine a content navigation path to scroll the multiple sections of the visual content based on a relevance or prominence of each key object of the key objects;
automatically scroll the visual content through the viewable display area according to the determined content navigation path;
obtain biometric data including motor-impaired user data from the motor-impaired user, wherein the biometric data is used by a cognitive control system via the processor to determine a state of the motor-impaired user selected from a plurality of states, the plurality of states corresponding to a stress or interest level  of the motor-impaired user, and wherein the biometric data obtained from the motor-impaired user is selected from a group consisting of a heart rate, a tone of voice, and a rate of respiration ;
map each state of the plurality of states to one or more control functions; 
select a control function from the one or more control functions based on the determined state of the motor-impaired user; and 
the scrolling of the visual content outside the viewable display area through the viewable display area on the electronic device to return the determined state of the motor-impaired user to the baseline state, wherein additional biometric data is obtained and processed to determine that the determined state of the motor-impaired user has returned to the baseline state, and wherein the additional biometric data obtained from the motor-impaired user is selected from the group consisting of the heart rate, the tone of voice, and the rate of respiration .

Please AMEND Claim 17 to recite:
17.    The computer program product of claim 16, wherein the viewable display area is determined by calculating a user distance and a viewing angle of the motor-impaired user relative to the display.

Please AMEND Claim 18 to recite:
18.    The computer program product of claim 16, wherein the program instructions are executable to continuously modify the one or more control functions to control the scrolling of the visual content based upon real-time or near real-time biometric data obtained from the motor-impaired user.

Please AMEND Claim 19 to recite:
19.    The computer program product of claim 16, wherein the biometric data includes data corresponding to an emotional, psychological, or a physiological state of the motor-impaired user, and wherein a machine learning system maps the biometric data to [[a]] the determined state of the motor-impaired user.

Please AMEND Claim 20 to recite:

receive a voice instruction from the motor-impaired user; and
move the visual content into the viewable display area based on the voice instruction.


Examiner Note
The claim language "A computer program product for providing visual content displayed on an electronic device to a motor-impaired user, the computer program product comprising one or more computer readable storage media collectively having program instructions embodied therewith" of claim 16, and by dependency claims 17-20, has been interpreted as excluding signals per se because the specification recites "A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiberoptic cable), or electrical signals transmitted through a wire" [0088].

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 10, and 16, the prior art broadly discloses using biometric data to scroll content on a display device.  The present invention differs from the prior art of record in that the present invention requires determining a viewable display area on a display for a motor-impaired user, the viewable display area is fixed, stationary, and smaller area than the display, determining a baseline state of the motor-impaired user, analyzing and dividing visual content into multiple sections comprising key objects to determine a navigation path to scroll the visual content through the fixed viewable display area based on a relevance or prominence of each of the key objects, automatically scrolling the visual content through the fixed viewable display area according to the determined content navigation path, obtaining biometric data and motor-impaired user data from the motor-impaired user to determine a state of the motor-impaired user, wherein the biometric data is selected from a group consisting of heart rate, a tone of voice, and a rate of respiration and the plurality states corresponding to stress or interest level of the motor-impaired user, mapping each state to one or more control functions, and, based on the 
Therefore, the recited limitations, in the specific combinations as recited in the independent claims 1, 10, and 16, define patentability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ajay Bhatia can be reached on 571-272-3906.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER E NICHOLS/Examiner, Art Unit 2142                                                                                                                                                                                                        December 23, 2020